EXHIBIT 10-P FORM OF RESTRICTED STOCK AWARD AGREEMENT COLGATE-PALMOLIVE COMPANY EXECUTIVE INCENTIVE COMPENSATION PLAN <> <> <> <> Colgate-Palmolive Company <> This will confirm the following award of restricted stock made to you on [DATE] by the Personnel and Organization Committee of the Board of Directors of Colgate-Palmolive Company (the “Company”) pursuant to theExecutive Incentive Compensation Plan of the Company (the “Plan”).If you have not received copies of the Plan and the Plan Prospectus, they are available from the Company at 300 Park Avenue, New York, NY10022, Attention:Mr.
